UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1935


In re:   MICHAEL ANTHONY HOY, a/k/a Chi-Town,

                Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 1:11-cr-00253-TDS-8)


Submitted:   December 11, 2014              Decided:   December 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Anthony Hoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Anthony Hoy petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.         He seeks an order from this

court directing the district court to act.             Our review of the

district court’s docket reveals that the district court adopted

the magistrate judge’s recommendation and denied Hoy’s motion on

November 26, 2014.        Accordingly, because the district court has

recently decided Hoy’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                       2